Citation Nr: 0715617	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  01-02 634	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
orchiectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from February 1947 to 
September 1948.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision, the RO denied 
reopening of a previously denied claim for service connection 
for residuals of a right orchiectomy.  The veteran's 
disagreement with that decision led to this appeal.  

In his February 2001 substantive appeal, the veteran 
requested a VA Travel Board hearing at the RO.  The requested 
hearing was scheduled for October 2002, but, in 
September 2002, the veteran notified the RO that he would not 
be able to attend that hearing for medical reasons and 
instead requested "a video hearing at the local DVA 
office."  He made further VA hearing requests in 
February 2003 and March 2003.  Later in March 2003, the 
veteran's representative notified the RO that the veteran no 
longer sought a personal hearing on account of his inability 
to travel long distances.  The veteran's hearing request is 
therefore deemed withdrawn.  38 C.F.R. § 20.207 (2006).  

In a decision dated in July 2003, the Board determined that 
new and material had been received to reopen the claim and 
remanded the appeal for further development of the medical 
record.  After the case was returned to the Board, the 
veteran's representative, in June 2006, filed a motion to 
advance the case on the Board docket, and the undersigned 
Veterans Law Judge granted that motion in June 2006.  In 
July 2006, the Board remanded the case for an additional 
examination and medical opinion, and the claim is now before 
the Board for further appellate consideration.  




FINDING OF FACT

The preponderance of the evidence is against finding a causal 
relationship between the veteran's 1980 right orchiectomy and 
any injury or disease in service.  


CONCLUSION OF LAW

Service connection for residuals of a right orchiectomy is 
not warranted.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in May 2001, the RO notified 
the veteran that the VCAA had been signed into law in 
November 2000 and established new notice and development 
requirements for VA including requiring VA to make reasonable 
efforts to help him obtain records relevant to his claim and 
to notify him when it was unsuccessful in obtaining the 
records. The RO notified that he veteran that information he 
submitted should be new and material to his claim and that he 
should not provide evidence that was already of record.  The 
RO notified the veteran that it would request treatment 
reports from private health care providers for which he 
provided release authorizations and that it would get records 
from VA hospitals or clinics where he reported having 
received treatment.  The RO advised the veteran that he could 
provide a written statement from a private physician whom the 
veteran had stated could provide an opinion concerning a 
relationship between his right orchiectomy and genitourinary 
problems in service.  The RO notified the veteran that he was 
ultimately responsible for providing information or evidence 
to support his claim.  

After the Board determined that new and material evidence had 
been received to reopen the claim for service connection, the 
VA Appeals Management Center (AMC) wrote the veteran in 
January 2004.  In that letter, the AMC explained that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The AMC explained that 
medical evidence, including a VA examination, would show a 
current disability and that a relationship between current 
disability and an injury, disease, or event in service was 
usually shown by medical records or medical opinions.  

In the January 2004 letter, the AMC said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The AMC 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  

In the January 2004 letter, the AMC notified the veteran that 
evidence was needed showing that his claimed disability 
existed from military service to the present time.  The AMC 
notified the veteran that the types of evidence that would 
help make the decision on his claim included the dates of 
medical treatment during service, including the location and 
identity of the medical facility.  The AMC also notified the 
veteran of other types of evidence that would help with his 
claim included statements from persons who knew him when he 
was in service and know of any disability he had on active 
duty, records and statements from service medical personnel, 
employment physical examinations, and medical evidence from 
hospitals, clinics, and private physicians pertaining to 
treatment since service.  The AMC requested that the veteran 
send any medical reports he had and requested he provide 
release authorizations if he wanted VA to attempt to obtain 
private medical records.  In addition, in a July 2006 letter, 
the AMC notified the veteran that when VA found disabilities 
to be service connected, it assigned a disability rating and 
an effective date.  The AMC described the kind of evidence 
considered in determining a disability rating and an 
effective date and provided examples of the evidence the 
veteran should identify or provide with respect to disability 
ratings and effective dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in July 2006, 
and the AMC thereafter readjudicated the veteran's claim and 
issued a supplemental statement of the case (SSOC) in 
January 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been obtained.  The veteran submitted private medical 
records, and he has been provided VA examinations with 
medical opinions.  As noted in the Introduction, the veteran 
withdrew his request for a hearing before the Board.  The 
Board finds the record adequate for rating purposes, and 
under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran contends there is a causal relationship between 
his right orchiectomy and genitourinary problems in service.  
He states he joined service as a healthy 19 year old and 
after being in service for six months had surgery for 
varicocele on the left and right side of the scrotum.  He 
asserts that after the surgery there was continuous pain and 
swelling and that it has essentially never stopped even after 
the post-service right orchiectomy.  On numerous occasions, 
the veteran has submitted a copy of an August 1948 letter 
from the Commandant of the Coast Guard stating that in view 
of information set forth in the report of a Board of Medical 
Survey, on all records, other than the veteran's discharge 
certificate, the cause of the veteran's discharge would be 
shown as being by reason of physical disability, existing 
prior to enlistment.  The veteran challenges this, asserting 
that he had no physical disability prior to enlistment.  In 
support of this, he points to the report of his February 1947 
service entrance examination, which shows that his 
genitourinary organs were evaluated as normal.  Further, the 
examining physician certified that he had personally done the 
physical examination and found the veteran physically 
qualified for enlistment.  

The veteran's service medical records do show that at his 
enlistment examination in February 1947, the veteran was 
noted to have a history of appendicitis prior to service, and 
his genito-urinary organs were evaluated as normal.  The 
examining physician certified he examined the veteran and 
that the veteran was physically qualified for enlistment.  
Chronological records show that in April 1947, it was noted 
that the veteran was first seen the previous day complaining 
of left varicocele and tenderness throughout scrotum.  
Examination revealed normal testes, bilaterally.  There was 
moderate left varicocele and tenderness throughout the entire 
scrotal area.  Nothing other than the varicocele could be 
found.  The physician said he did not believe the varicocele 
should be operated upon at that time or that the tenderness 
was as marked as indicated.  

Records from James Walker Memorial Hospital show the veteran 
was hospitalized at that private hospital for six days in 
August 1947.  The veteran's chief complaint was a varicocele.  
He gave a history of pain in the left side of the scrotum for 
some time.  He underwent excision of a left varicocele, which 
the surgeon described as a mass of tortuous veins.  Those 
varicose veins were ligated and excised.  

In the chronological service medical records, it is noted in 
an entry dated in September 1947 that the veteran was 
referred by the base medical officer to determine whether the 
veteran was able to return to duty and to determine the 
absence or presence of hernia.  Examination revealed a 
varicocelectomy scar, left scrotum.  Left scrotal contents 
were swollen and extremely tender.  The physician noted he 
was unable to examine for hernia because of tenderness.  He 
recommended light duty for two weeks.  Later service medical 
records show the veteran was hospitalized from June 1948 to 
August 1948 for a period of observation to determine his 
fitness for retention in service.  It was noted that the 
veteran gave a history of a period of unconsciousness for 
about 48 hours following an automobile accident in 1937, 
prior to service.  

The veteran had been hospitalized previously in May 1948 with 
a complaint of headaches, which he said had been present for 
the past six years.  He also complained of nervousness and 
jittery feelings.  When he returned to the hospital in 
June 1948, he was still complaining of headaches and 
nervousness and complained of general unhappiness in the 
service.  In August 1948, after review of medical records and 
examination results, a Board of Medical Survey stated it was 
felt that the veteran was a mild psychoneurotic and it 
appeared that his symptoms ante-dated his enlistment in 
service.  The medical board said that although service did 
not aggravate the veteran's symptoms, it brought many 
underlying symptoms to the surface.  The medical board found 
the veteran unfit for service and recommended he be 
discharged from service.  The Commander, 1st Coast Guard 
District, concurred in the recommendation of the medical 
board and recommended that the veteran be discharged from 
service by reason of physical disability, existing prior to 
enlistment.  

At the veteran's service separation physical examination in 
September 1948, the physician evaluated the veteran's abdomen 
and pelvis as normal and evaluated the veteran's genito-
urinary organs as normal.  The examiner certified that he had 
personally examined the veteran and certified that the 
veteran was physically qualified for separation from service.  

At an October 1949 VA examination in conjunction with a claim 
filed by the veteran for service connection for headaches, 
the veteran was noted to have a history of an appendectomy in 
childhood and examination showed a surgical scar in the lower 
right quadrant.  The scar was four and a half inches long 
with the upper one third adherent.  The scar was sensitive, 
and abdominal reflex on the right was markedly hyperactive as 
was the right cremasteric reflex.  Stimulation resulted in 
spasm.  The examiner noted a cicatrix, residual of surgery 
for a left varicocele.  He stated that the genito-urinary 
system, which included the kidneys, bladder, prostate, penis, 
and testicles, was normal.  

The next available post-service medical evidence is dated in 
the 1970s.  That evidence shows the veteran underwent 
bilateral inguinal herniorrhaphy in March 1972 and at that 
time had a history of a left ring herniorrhaphy in 1954, 
which had previously been repaired in 1949.  In 
September 1972, the veteran was hospitalized when he 
developed acute onset of severe pain in the right inguinal 
region.  The assessment on cystoscopy was chronic 
prostatitis.  

In a medical report dated in September 1973, R.H., M.D., 
stated that the veteran had been seen by him over the 
previous 17 or 18 years for sundry complaints of a urological 
nature.  Dr. R.H. stated the veteran had had prostatitis on 
several occasions.  He said the veteran complained of pain 
over the right epididymis and sometimes over the left side.  
Dr. R.H. stated that he had treated the veteran for this for 
the prior 12 years off and on.  He also said the veteran had 
had a left varicocele surgery about 20 years earlier, or 
more, and had had a right varicocele surgery 13 years prior.  
As of September 1973, the veteran complained of more or less 
constant pain; the impression was chronic epididymitis, and 
the veteran requested surgery.  The veteran underwent 
bilateral epididymectomy in September 1973.  

In July 1976, the veteran saw J.G., M.D., and reported a 
history of chronic and recurring right epididymitis of three 
to five years duration.  On physical examination, the right 
epididymis was beaded, swollen, and tender.  In July 1976, 
the veteran underwent right complete epididymectomy, which 
was followed by recurrent right testalgia.  After several 
trials of medical therapy, he underwent a right orchiectomy 
in March 1980.  In the Cape Fear Memorial Hospital discharge 
summary, Dr. J.G. noted that the veteran had a long urologic 
history involving multiple recurrent epididymitis.  He said 
that the veteran had had a testalgia of two to three years 
duration with intermittent tenderness on the right side over 
the medial aspect of the testicle although this testicle, 
because of two partial epididymectomies, had no epididymis.  
He stated the veteran had had nonspecific bilateral 
epididymitis for some many years.  He said the etiology of 
the veteran's testalgia was uncertain and no particularly 
obvious pathology was demonstrable.  The right orchiectomy 
was elective.  The pathologist who examined the right 
testicle reported his interpretation of gross and microscopic 
findings as "testicle, post-epididymectomy, with findings of 
healed vaginalitis."  He commented that the findings, or 
lack thereof, were a paradox relative to the veteran's 
history.  

Later private medical records document treatment for 
continuing complaints variously described as right lower 
quadrant pain and right groin pain.  In May 1983, the veteran 
underwent repair of recurrent bilateral inguinal hernia, and 
in August 1986, complaining of pain in the scars of previous 
right lower quadrant surgery, he underwent exploration the 
right inguinal area.  The surgeon repaired a small hernia of 
the old appendectomy scar.  

The veteran reportedly did well until February 1987 when he 
strained with a stool and thereafter described pain as a 
burning and aching suprapubic pain with radiation down the 
right scrotum.  In May 1987, the veteran complained of more 
right lower quadrant pain, and his private physician said he 
could not demonstrate any cause for this.  After evaluation 
at the Duke University Medical Center pain clinic in 
September 1987, the impression included chronic right 
inguinal/scrotal pain and rule out ishioinguinal versus 
genitofemoral entrapment pain.  The veteran subsequently 
received multiple nerve blocks from various physicians.  

In January 1993, after complaints of intractable groin pain, 
which had failed to respond to conservative therapy, the 
veteran was evaluated by a surgeon who noted the veteran had 
had at least four inguinal hernia repairs and a right 
orchiectomy.  The physician noted extensive scarring over the 
right groin and right lower quadrant of the abdomen.  There 
was exquisite tenderness in the right groin.  The left groin 
did not demonstrate any abnormalities.  On surgical 
exploration of the right groin, the surgeon found significant 
entrapment of the right ilioinguinal nerve with some 
nonabsorbable sutures, and he performed a right ilioinguinal 
nerve neurectomy.  The discharge diagnosis was right 
ilioinguinal nerve entrapment syndrome and status post right 
inguinal hernia repair times four and right orchiectomy.  

In March 1993 and on later occasions, the veteran submitted 
excerpts from medical dictionaries and from medical texts 
including definitions of a varicocele and illustrations of 
the male reproductive system.  

Later private medical records show the veteran was referred 
to a pain clinic in November 1995 for right groin and scrotal 
pain and had ilioinguinal and iliohypogastric nerve blocks in 
November 1995 and an ilioinguinal nerve block in 
December 1995.  When the veteran was seen by a private 
urologist in April 1998, the physician noted the veteran's 
history of bilateral inguinal surgeries for hernia repairs, 
bilateral epididymectomy, and right orchiectomy.  He noted 
the veteran complained of some pain in the lower right 
inguinal region, but no masses were palpable in this area.  
The physician's impression was pain in the right inguinal 
region that he said was probably unrelated to genitourinary 
disease.  

In June 1999, when the veteran was seen for an initial 
evaluation at the Anesthesiology Pain Management Center, 
University of North Carolina Hospitals, Chapel Hill, the 
examining physician, J.G., M.D., noted the veteran complained 
of right inguinal pain.  According to the history, the 
veteran had right inguinal pain, which initially began in 
1947 after doing jumping jacks in the Coast Guard.  The 
history went on to state that at that time, the veteran had a 
varicocele, which caused him swelling and pain, and that 
since that time he had had recurrent bouts of this pain.  The 
veteran was noted to have undergone a right orchiectomy in 
1980 and two inguinal hernia repairs on that side.  Nerve 
blocks and use of TENS units had reportedly helped the pain.  
His past surgical history was also noted to include 
cholecystectomy in 1975 and coronary bypass grafting in 1992.  
The assessment after examination was right ilioinguinal 
neuralgia probably secondary to his previous surgeries.  

A Duke University Medical Center Pain Clinic Note dated in 
October 1999 shows that the veteran was referred to the pain 
clinic with the specific request for a nerve block.  The 
physician, B.U., M.D., stated that the veteran "presents 
with chief complaint of right groin pain of 52 years 
duration.  Onset was found to be continuous and related to 
epididymitis in 1947.  Pain has been present ever since."  
It was stated that the veteran had undergone numerous 
treatments including five operations for pain 
(epididymectomy, varicose veins, removal of testicle 
in 1980 and three bilateral hernia repairs, two for pain).  
It was also stated that the veteran was status post 
appendectomy before onset of groin pain.  At the examination, 
the veteran said his present pain was localized to the right 
lower quadrant, right pubic bone, upper part of he right leg 
and - mostly - to the right phantom testicle.  The veteran 
felt that the pain started in his phantom testicle.  On 
examination, there were no trigger points in the groin area.  
There were no painful spots on examination of the scrotum and 
groin.  During examination, the veteran indicated the 
majority of pain was deep in the right lower quadrant (though 
not tender to palpation) and in the phantom testicle on the 
right.  Dr. B.U. said no hernia was felt.  He said it was his 
impression that the veteran has a right groin pain status 
past multiple operations and phantom testicular pain.  

When the veteran was seen in a VA outpatient urology clinic 
in April 2001 on referral for right groin pain, he was noted 
to have experienced chronic pain for 47 years.  When he was 
seen in a VA surgery clinic in late April 2001 for the right 
groin pain, the veteran reported he had left 
varicocele/epididymis removed in 1947, when he said his 
problem began.  The physician said he had no chart or records 
but that the veteran had old records.  The assessment after 
examination was scar tissue, and question of nerve 
impingement syndrome/neuroma.  

In a September 2002 report, a private urologist, W.R., M.D., 
noted the veteran was status post right orchiectomy and 
stated he had pain in the right suprapubic area for several 
years, radiating to the right scrotum.  Dr. W.R. noted the 
veteran had a right inguinal hernia repair in the past year 
with no change in symptoms.  The veteran reported that 
Decadron injections in the right inguinal area had provided 
temporary relief.  After physical examination, the assessment 
was abdominal pain, right lower quadrant, probably 
neuropathic pain.  The urologist stated that he explained to 
the veteran that there was no surgery that would improve his 
pain, other than possible epidural pain management, 
implantable nerve stimulator, and he recommended referral to 
a pain clinic.  

In a November 2003 letter, a VA physician said the veteran 
had been having chronic scrotal pains since he underwent 
varicocele surgery in August 1947.  The physician said that 
the veteran was currently receiving pain injections near his 
scrotal area through a private physician on a fee basis.  

Records from A.D.T, M.D., show the veteran underwent 
evaluation for right groin pain in February 2004.  The 
veteran reported that the pain had been persistent despite 
heat and anti-inflammatory medications.  The veteran stated 
that he wished to proceed with surgical intervention because 
of his persistent pain.  In an operative report dated in 
March 2004, Dr. A.D.T. stated that laparoscopy revealed a 
moderate amount of adhesions of the omentum to the anterior 
abdominal wall in the area of the right lower quadrant, which 
had been identified preoperatively and marked as the area of 
the veteran's pain.  The physician separated the omentum from 
the anterior abdominal wall and found a small, 2-centimeter, 
ventral incisional hernia lying just at the area of maximum 
pain.  There was some adherence of the cecum to the lateral 
abdominal wall; the physician repaired the defect at the 
umbilical fascia.  He stated that he identified no evidence 
of indirect or direct inguinal hernia.  The postoperative 
diagnosis was small ventral incisional hernia, right lower 
quadrant.  

At a VA examination in September 2005, the veteran presented 
with a history of right inguinal pain since 1947, and the 
physician said it sounded like he had had an episode of 
epididymitis/varicocele.  It was stated that the swelling and 
pain persisted and the veteran underwent a varicocelectomy 
later that year and subsequently underwent right orchiectomy 
in 1980 secondary to inflammation.  The history was that the 
scrotal pain persisted.  The veteran reported that he had 
had 9 exploratory surgeries to determine the cause of the 
pain and said that in the past two years had twice undergone 
right inguinal hernia repair.  The veteran still complained 
of persistent chronic pain and was noted to have had nerve 
blocks in the past and was presently using a TENS unit.  
Examination revealed surgically absent right testicle, small 
atrophic left testicle, and normal scrotal contents 
surrounding the left testicle.  Pain similar to that 
described was elicited upon palpation of the right inguinal 
canal and external ring.  The pain radiated to the right 
lower quadrant.  The three physicians who examined the 
veteran stated they felt it was very unlikely that the pain 
the veteran described was urologic in origin.  In an 
October 2005 addendum it was stated that the veteran's claims 
file was reviewed and no additional evidence or information 
was garnered from it that would have changed the opinion.  

In March 2006, in support of his claim, the veteran submitted 
statements from four different friends, and each reported he 
knew the veteran from childhood.  They each stated that the 
veteran was in excellent health and was very active prior to 
service.  Two of the friends referred to the veteran having 
said he had an injury in service and all four stated that 
since service the veteran has complained constantly about 
pains in his scrotum.  

At a VA examination in August 2006, the physician noted the 
veteran was status post left varicocelectomy, right 
orchiectomy, and multiple inguinal surgeries.  Examination 
revealed that the right testis was surgically removed and 
that the left testis was small.  Pain was elicited in the 
right inguinal canal.  The diagnosis after examination was 
right inguinal pain of non-urological origin.  The physician 
stated that he reviewed the claims folder.  He stated that 
the veteran's right inguinal pain is unrelated to his right 
orchiectomy, left varicocelectomy, or any other genito-
urinary disease.  The physician said that he thus did not see 
any service connection for the veteran's disability.  

While the statements of the veteran's friends and the 
statements in the histories noted in pain clinic notes in 
June 1999 and October 1999 as well as the history reported by 
the VA physicians in April 2001, November 2003, and 
September 2005 tend to support the veteran's contention that 
he had an injury in service and has had problems with scrotal 
and groin pain ever since leading to the right orchiectomy 
years after service, these statements, histories, and 
contentions are, in the Board's judgment, out-weighed by a 
preponderance of the evidence.  

Most important are the veteran's service medical records, 
which after September 1947 and through August 1948 include no 
entry, either in chronological or hospital records, 
indicating any complaint relative to the veteran's right 
lower abdominal area or the genito-urinary system, including 
the right testicle or any associated structure.  Further, the 
veteran had a service separation physical examination in 
September 1948 at which the examining physician evaluated the 
veteran's abdomen and pelvis as normal and evaluated the 
veteran's genito-urinary organs as normal.  

The veteran's statements and histories of scrotal pain and 
disability since service given in recent years and reported 
by his friends in March 2006 statements are inconsistent with 
available medical records closer to service.  In particular, 
the Board notes that while the physician at the October 1949 
VA examination noted the left varicocelectomy scar and that 
the veteran had a sensitive right appendectomy scar and 
hyperactive abdominal and cremasteric reflexes on the right, 
he specifically stated that the genito-urinary system, which 
included the kidneys, bladder prostate, penis, and testicles, 
was normal.  

The Board further notes that even the earliest available 
private medical records, which are dated in the early 1970s, 
do not include histories of continuing symptoms since service 
as now claimed by the veteran.  In this regard, the records 
of the early 1970s refer to left ring herniorrhaphy as early 
as 1949 but they do not reference any genito-urinary problems 
of that era or earlier.  In 1973, Dr. R.H. did report that he 
had been treating the veteran for about 17 or 18 years and he 
said that he had treated the veteran for pain over the right 
epididymis and sometimes over the left side off and on for 
the prior 12 years and that veteran had had a right 
varicocele surgery 13 years earlier.  Dr. R.H. did not relate 
the right varicocele, the pain over the left or right 
epididymis, or any other current medical condition to the 
veteran's service, nor do his statements indicate that such 
were present during the first four or five years during which 
the veteran was his patient.  

Based on he foregoing, the Board finds that the preponderance 
of the evidence is against finding there has been a 
continuity of symptomatology since service that might serve 
as a basis for service connection for residuals of the 
veteran's right orchiectomy.  Importantly, there is no 
medical opinion, which when taking into account the veteran's 
complete medical history, including his service medical 
records and all post-service medical records, that relates 
the right orchiectomy or any residuals thereof to service or 
any incident of service.  Further, the VA physician who 
examined the veteran in 2006 and who reviewed the veteran's 
claims file containing the complete record found the 
veteran's right inguinal pain to be of non-urological origin 
and not related to any genito-urinary disease or service.  

The Board is left with the veteran's own opinion that there 
is a causal relationship between the right orchiectomy and 
service, including the left varicocele and left 
varicocelectomy in service.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and his opinion in this regard is therefore 
entitled to no weight of probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for residuals of a right orchiectomy, the 
benefit of the doubt doctrine is not for application in this 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a right orchiectomy is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


